Citation Nr: 1817557	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from August 1976 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In this decision, the Board is granting service connection for left ear hearing loss.


FINDING OF FACT

The Veteran's left ear hearing loss was aggravated during his active duty service.


CONCLUSION OF LAW

The criteria are met for service connection for left ear hearing loss.  
38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. § 3.306 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2017).

A veteran who served on active duty after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304(b) (2017).  Here, at the July 1976 enlistment examination, the Veteran's left ear showed the following audiometric puretone threshold values: 15 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, and 40 dB at 4000 Hz.  These results show the Veteran had left ear hearing loss that was disabling for VA purposes.  38 C.F.R. § 3.385 (2017).  He is therefore not presumed to have been sound upon entrance into service with regard to his left ear hearing.

In cases where a condition is noted on the entrance examination report, the "presumption of sound condition" does not apply; instead, a "presumption of aggravation" governs the outcome of the case.  38 U.S.C. § 1153 (2012).  Under this presumption, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38 C.F.R. § 3.306 (2017).  

At his April 1977 separation examination, the Veteran's left ear showed the following audiometric puretone threshold values: 5 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, 10 dB at 3000 Hz, 40 dB at 4000 Hz, and 50 dB at 6000 Hz.

The January 2013 VA examiner opined that his left ear hearing loss was related to noise exposure in service.  She indicated that she had reviewed the claims file, and noted that both the left and right ear showed hearing loss at 6000 Hz at separation, which led her to conclude that his hearing loss was likely related to service.  She did note that there was no increase at 4000 Hz, but that the hearing loss at 6000 Hz was not present at enlistment.

A clarified opinion was obtained in June 2014 from a different VA examiner, who also concluded that left ear hearing loss was related to service.  She noted that she had reviewed the claims file and the January 2013 VA examination.  She indicated that, although the 6000 Hz range was not tested at entrance, the  most conservative interpretation is that left ear hearing loss present at entrance was aggravated by his service.

The Board finds these opinions probative as to the question of whether there was an increase in hearing loss during service.  Both examiners agreed that the readings in the 6000 Hz range showed the Veteran's left ear hearing loss increased while in service.  The Board is satisfied that an increase in severity is shown by this evidence.  38 C.F.R. § 3.306 (2017).

Further, the Board notes that there is no finding that this increase was due to the normal progression of the disease.  Id.  Accordingly, service connection for left ear hearing loss on the basis of aggravation is granted.


ORDER

Service connection is granted for left ear hearing loss.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


